McMurray, Presiding Judge.
Defendant was charged with the offense of aggravated assault. It was alleged that defendant assaulted one Roy Bryant “by kicking him in the face and head with accused’s shoe-clad feet, the same being a means likely to inflict serious bodily injury when used offensively . . .” Defendant was tried and convicted by the court sitting without a jury and following sentencing, defendant appeals. He enumerates error solely upon the general grounds.
*606Decided July 3, 1986.
J. Robert Joiner, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Raymond C. Mayer, Assistant District Attorneys, for appellee.
Viewed in a light favorable to the State, the following evidence was adduced at trial: Defendant and the victim exchanged a few words concerning the unbecoming conduct of a friend of the victim. (The victim’s friend used foul language in the presence of defendant’s wife.) When the victim started to walk away, defendant, a large man, “slugged” him. The victim was knocked to the ground. He was dazed and defenseless. Defendant “stomped” on the victim’s head, neck and chest with the heel of his shoe. He kicked the victim in the head “with such force that it was like a football player trying to kick a field goal.” Defendant continued to kick the victim with great force until he was restrained by security guards. Defendant’s shoes were bloody and by the time the police arrived, the victim was semi-conscious. A pool of blood surrounded the victim’s head. His jaw on both sides, a face bone and four teeth were broken and the victim was hospitalized for 28 days. Witnesses testified that they feared for the victim’s life. Held:
The evidence was sufficient to enable a rational trier of fact to find defendant guilty of aggravated assault beyond a reasonable doubt. Zachery v. State, 153 Ga. App. 531 (265 SE2d 860); Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560). See also Quarles v. State, 130 Ga. App. 756 (2) (204 SE2d 467); Kirby v. State, 145 Ga. App. 813, 814 (4) (245 SE2d 43).

Judgment affirmed.


Carley and Pope, JJ., concur.